NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
RONNIE L. EBRON,
Petiti0n,er,
V.
DEPARTMENT OF HOMELAND SECURITY,
Resp0ndent.
2011-3173 .
Petition for review of the Merit Systems Protection
Board in case no. DC0752110002-I-1.
ON MOTION
ORDER
Ronnie L. Ebron moves without opposition for an ex-
tension of time, until November 15, 2011, to file his initial
brief,
Upon consideration thereof
IT ls 0RDERED THAT:

EBRON V. DHS
The motion is granted
2
FOR THE COURT
 0 6  /s/ Jan Horba1y
Date J an Horba1y
ccc Jonathan Bel1, Esq.
Clerk
E1izabeth M. Hosford, Esq. 4 g:"_ED
U.S. COURT OF APPEALS FOR
32 1 THE FEDFRAL ClRCUlT
OCT 0 6 2011
.|AN HORBALY
Cl£RK